PER CURIAM
The opinion issued by the court of appeals in this cause reverses the trial court’s judgment against Webb County and others. 851 S.W.2d 306. The court of appeals’ judgment, however, orders that the County take nothing. Pursuant to Rule 170, Tex. R.App. P., without hearing oral argument, a majority of this court grants the applications for writ of error, reverses the judgment of the court of appeals, and renders judgment that R.V. Industries and others take nothing. By our disposition of this cause, however, we should not be construed as either approving or disapproving the language of the court of appeals’ opinion.